Name: Council Regulation (EEC) No 3117/83 of 4 November 1983 increasing the volumes of the Community tariff quotas, opened for 1983, for certain grades of ferro-chromium falling within subheading ex 73.02 E I of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 11 . 83 Official Journal of the European Communities No L 303/21 COUNCIL REGULATION (EEC) No 3117/83 of 4 November 1983 increasing the volumes of the Community tariff quotas , opened for 1983 , for certain grades of ferro-chromium falling within subheading ex 73.02 E I of the Common Customs Tariff 1807/83 for ferro-chromium containing not less than 4 % by weight of carbon, and not less than 6 % by weight of carbon, falling within subheading ex 73.02 E I of the Common Customs Tariff, shall be raised from 3 400 to 6 600 tonnes and from 139 600 to 229 000 tonnes respectively. Article 2 1 . A first instalment of each of the additional volumes, amounting to 3 000 tonnes for ferro- chromium containing not less than 4 % by weight of carbon and to 83 000 tonnes for ferro-chromium containing not less than 6 % by weight of carbon, shall be allocated among certain Member States as follows : (a) as regards ferro-chromium containing not less than 4 % by weight of carbon : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission , Whereas, by Regulations (EEC) No 773/83 (') and (EEC) No 1807/83 (2), the Council opened, for 1983 , and allocated among the Member States, duty-free Community tariff quotas for ferro-chromium con ­ taining not less than 4 % by weight of carbon, or not less than 6 % by weight of carbon , falling within subheading ex 73.02 E I of the Common Customs Tariff, the volumes of which were fixed at 3 400 and 139 600 tonnes respectively ; Whereas it can be estimated, from the economic data now available on consumption , production and imports benefiting from other preferential tariff arrangements, that Community requirements of imports from third countries for products of this kind could, during the current year, reach levels higher than the volumes laid down by the aforesaid Regulations ; whereas, in order not to disturb the equilibrium of the market for this product and to ensure parallel develop ­ ment in sales of Community production and satisfac ­ tory security of supplies to the consuming industries, it is appropriate for the increases of the said volumes to be fixed at 3 200 and 90 000 tonnes respectively ; Whereas it is appropriate to divide into two instal ­ ments the volumes of the increases, the first instal ­ ment being allocated among all the Member States in proportion to their foreseeable needs, and the second held as a reserve to cover possible additional require ­ ments , (tonnes) Benelux France Italy 1 378 811 811 (b) as regards ferro-chromium containing not less than 6 % by weight of carbon : (tonnes) Benelux 2 578 Germany 51 410 France 16 280 Italy 7 709 United Kingdom 10 023 2. The second instalments, involving 200 and 2 000 tonnes respectively, shall constitute the reserves . The reserves laid down in Article 2 (2) of Regulation (EEC) No 773/83 , and as amended by Regulation (EEC) No 1807/83 , shall be raised from 100 to 300 tonnes and from 7 100 to 9 100 tonnes respectively. HAS ADOPTED THIS REGULATION : Article 1 The volumes of the Community tariff quotas opened by Regulations (EEC) No 773/83 and (EEC) No Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 86, 31 . 3 . 1983 , p . 3 . 2 OJ No L 177, 1 . 7 . 1983 , p . 2 . No L 303/22 Official Journal of the European Communities 5. 11 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 November 1983 . For the Council The President C. VAITSOS